DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is vague and indefinite as it depends on cancelled claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16-18, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix et al. (hereafter Hendrix; US 20120140943 A1).
Regarding claim 14, Hendrix discloses a sound reduction method comprising:
producing an error signal representative of sound present in a target space (by E in Fig. 1 as err in Fig. 3);
producing a reference signal corresponding to undesired sound present in the target space (by R in Fig. 1 as ref in Fig. 3);
producing, according to an active noise controller update mechanism (31) and based on the reference signal and the error signal, a cancelling output signal representative of the undesired sound present in the target space (output of G1 in Fig. 3);
producing, based on the cancelling output signal, sound to destructively interfere with the undesired sound present in the target space (by SPKR in Fig. 1);
limiting an amplitude or a power of at least one signal under examination without suspending the active noise controller update mechanism if a first condition is met, the at least one signal under examination is at least one of the reference signal, the error signal and the cancelling output signal; and
fully or partially suspending the active noise controller update mechanism if a second condition is met,
receiving the reference signal via an adaptive filter (32) which provides adaptive filtering to provide the cancelling output signal by filtering the reference signal with a controllable transfer function ([0023]), and
limiting the reference signal before the reference signal is received by the adaptive filter via a secondary path modelling filter that is operatively coupled with an active noise controller to limit the reference signal before the reference signal is received by the adaptive filter if the first condition is met and the active noise controller update mechanism is fully or partially suspended if the second condition is met,
wherein the first condition is met if the amplitude or the power of the at least one signal under examination exceeds a respective limiter threshold, and	
wherein limiting the amplitude or the power of at least one signal under examination employs a first limiter gain if the first condition is not met and at least one second limiter gain if the first condition is met, the at least one second limiter gain being less than the first limiter gain.
	Claim 14 includes contingent limitations that are underlined above. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 
Claim 16 includes contingent limitation
Regarding claims 17 and 25, Hendrix discloses an adaptive control scheme based on the reference signal and the error signal (31, [0021], [0023]).

Regarding claim 26, Hendrix discloses leakage values ([0028]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-14, 16-18, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (hereafter Hendrix; US 20120140943 A1) in view of Le et al. (hereafter Le; US 20180301134 A1).
Regarding claim 1, Hendrix discloses an automatic noise control system comprising:
an error sensor (E in Fig. 1, err in Figs. 3 and 4) configured to produce an error signal representative of sound present in a target space (see Fig. 1);
a reference sensor (R in Fig. 1, ref in Figs. 3 and 4) configured to produce a reference signal corresponding to undesired sound present in the target space;
an active noise controller (30) operatively coupled with the error sensor (err) and the reference sensor (ref), the active noise controller being configured to produce, according to an active noise controller update mechanism (31 in Fig. 3) and based on the reference signal and the error signal, a cancelling output signal (output from 32) representative of the undesired sound present in the target space ([0023]); and

the active noise controller (30) is further configured to at least one of (Fig. 3, [0023], [0027]): limit (by G1 and/or G2, or 31) an amplitude or a power of at least one signal under examination (39 in Figs. 3 and 4) if a first condition is met, the at least one signal under examination is at least one of the reference signal, the error signal and the cancelling output signal (Table 1); and
fully or partially suspend (38) the active noise controller update mechanism if a second condition is met (Table 1),
wherein the active noise controller includes:
an adaptive filter (32) being configured to receive the reference signal (ref) and to provide the cancelling output signal by filtering the reference signal with a controllable transfer function (e.g., [0023]),
wherein the active noise controller comprises a secondary path modelling filter (34B, 34A) which is operatively coupled with the active noise controller (32) and the active noise controller update mechanism (31) is fully or partially suspended if the second condition is met (Table 1),
wherein the first condition is met if the amplitude or the power of the at least one signal under examination exceeds a respective limiter threshold (e.g., first two conditions listed in Table 1, signal level exceeds a predetermined upper limit as discussed in [0026]), and

The claimed limitation that “the at least one second limiter gain being less than the first limiter gain” is inherently met in Hendrix. The gain is the ratio between an output (out) and an input (in) of a circuit, out/in. When the ANC controller is operated normally, that is, none of the conditions listed in Table 1 occurs, ANC controller would generate an anti-noise signal in a normal gain (ANC controller inherently includes a gain other than zero, otherwise, the output of ANC controller will always be zero) with an output level depending on the level of detected noise (e.g., higher detected noise level, higher anti-noise level in opposite phase). When the first condition is met, the level of the anti-noise is being limited, such as zero output by muting the anti-noise. The gain (y), when the first condition met, is 0 when anti-noise is muted. Gain y, when first condition is met, is less than the normal gain, when the first condition not met (during normal condition, not any one as listed in Table 1).
Hendrix teaches a secondary path modelling filter (34B, 34A), but fails to show that the reference signal is limited before it is received by the adaptive filter if the first condition is met without suspending the active noise controller update mechanism. Le teaches that the ANC headset includes a limiter (72) that prevents high level sound, such as gun shot, from output from the speaker ([0040], [0041]). Although Le does not explicitly state that the active noise controller update mechanism is not suspended 
Regarding claim 3, the claimed second limiter gain (reduce output level, when the ANC controller is full or partially suspend) being less than a gain threshold (the normal gain as discussed above, or the maximum gain allowed by ANC controller).
Regarding claim 4, Hendrix shows a filter controller (31) being configured to receive the reference signal and the error signal, and to control the transfer function of the adaptive filter (32) according to an adaptive control scheme based on the reference signal and the error signal.
Regarding claim 5, Hendrix teaches the secondary path modeling filter (SE, [0021], [0023]).
Regarding claims 8 and 9, Hendrix teaches a first limiter (G1 or G2) and Le teaches a first limiter (72R).
Regarding claim 10, the combination of Hendrix and Le meets the claimed limitation. The error signal is limited as the limiter has prevented the high level signal from being generated by the speaker. Hendrix teaches the update mechanism is fully-partially suspended if the second condition is met (e.g., Table 1).

Regarding claim 12, the first amplification reads on the normal gain when the signal level is compression threshold in Le, and the second amplification reads on the gain during compression. The normal gain is inherently higher than the gain during compression.
Regarding claim 13, Hendrix shows dedicated leakage values for the update ([0027],[0028]).
	Assuming the contingent limitations are part of the method, claims 14, 16-18, 25 and 26 correspond to claims 1, 3-5 and 8-13 are discussed before.
Regarding claim 28, the combination of Hendrix and Le meets most of the limitations with the exception of a non-transitory computer read-able medium that is programmed for providing instructions for generating anti-noise. Hendrix teaches a mobile phone with CODEC integrated circuit that generates the anti-noise. Examiner takes Official Notice that controlling signal processing on a CODEC by a stored computer program on a non-transitory computer readable medium is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Hendrix and Le by utilizing a well known non-transitory computer readable medium with a stored program controlling the CODEC in order to facility transportation and updating.
Claims 6, 7 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix and Le as applied to claims 1, 3-5, 8-14, 16-18, 25 and 26 above, and further in view of Araki et al. (hereafter Araki; US 20210014593 A1).
Regarding claims 6, 19 and 21-24, Hendrix fails to show that adaptive filter operating in time domain and the filter controller in frequency domain. Hendrix teaches general adaptive filter and the corresponding filter controller. One skilled in the art would have expected that any specific processing for each of those elements could be used without generating any unexpected result. The designer usually would decide whether to implement the processing in time domain or frequency domain depending on the nature of the noise and the end result. Araki also teaches ANC with adaptive filter in time domain and the controller in frequency domain specifically. Thus, it would have been obvious to one of ordinary skill in the art to modify Hendrix and Le by trying processing in different combination with time domain and frequency domain, such as one as taught in Araki, in order to determine which scheme provides the best noise cancelling result.
Regarding claims 7 and 20, the combination of Hendrix, Le and Araki would meet the claimed limitation. Hendrix teaches a summed filter coefficients (37).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant argued that the claimed “limiter threshold”, “first limiter gain” and “second limiter gain” not identified in the office action. The word gain is well known in 
See https://www.uaudio.com/blog/audio-compression-basics/.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PING LEE/           Primary Examiner, Art Unit 2654